 

Exhibit 10.23

 

MONMOUTH REAL ESTATE INVESTMENT CORPORATION

 

BELL WORKS

 

101 CRAWFORDS CORNER ROAD

 

SUITE 1405

 

HOLMDEL, NEW JERSEY 07733

 

A Public REIT Since 1968

____

 

INTERNET:   OFFICE:   EMAIL: www.mreic.reit   (732) 577-9996   mreic@mreic.com

 

December 23, 2019

 

Allison Nagelberg

51 Patton Drive

East Brunswick, NJ 08816.

 

Dear Allison:

 

This Retirement Agreement (the “Agreement”) confirms the agreement between
Monmouth Real Estate Investment Corporation (the “Company”) and you regarding
your retirement from the Company as of December 23, 2019 (the “Retirement
Date”). Subject to the terms and conditions set forth herein, in recognition of
two decades of exemplary service to the Company and to assist you in
transitioning to your other employment, the Company has agreed to make the
payments set forth in this Agreement.

 

1. Resignation of Title and Position. As of the Retirement Date, you hereby
resign your position as General Counsel of the Company and all other positions
that you hold with the Company or any of its subsidiaries, and the Company
confirms its acceptance of such resignations. Your retirement from the Company
shall constitute a termination other than for “cause” for purposes of any
agreements by and between you and the Company or any of its subsidiaries and
affiliates, including pursuant to the Employment Agreement entered into between
you and the Company dated January 1, 2017 (as amended, the “Employment
Agreement”).

 

2. Final Payment of Accrued Wages, Discretionary Bonus and Expenses. On the
Retirement Date, you will be paid an amount equal to all accrued wages through
the Retirement Date as well as a discretionary bonus in the amount of $30,000
for 2019. You will also be reimbursed for all preapproved expenses incurred by
you and submitted by you for payment in accordance with the Company’s expense
reimbursement policies on or before the Retirement Date.

 

-1-

 

 

3. Retirement Payments and Benefits. The retirement payments and benefits
specified in this Section 3 are contingent upon your execution of the General
Release of Claims attached as Exhibit A hereto (the “General Release”) no
earlier than the Retirement Date and it becoming effective pursuant to its terms
(the “Release Effective Date”), and your continued compliance with the covenants
contained in the Corporate Disclosure Policy executed by you on May 27, 2015 and
the Technology Usage and Confidentiality Policy executed by you on September 19,
2014 (together, the “Confidentiality Agreements”). You agree that the only
severance payments and benefits that you are entitled to receive from the
Company in the future are those specified in this Agreement.

 

Subject to the General Release becoming effective pursuant to its terms and your
compliance with the above, in addition to the payments specified in Section 2:

 

(a) You shall be entitled to receive payments at an annual rate of $395,039.54
per year, payable bi-weekly through December 31, 2020 in accordance with the
terms of the Employment Agreement. The payments pursuant to this Section 3(a)
shall be in full satisfaction of any amounts owing to you under the Employment
Agreement.

 

(b) You shall be entitled to receive payment equal to $395,039.54, which shall
be paid in a single lump-sum payment on December 31, 2019.

 

(c) If you elect group health plan continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”), the Company will pay the cost of
your (and your spouse and eligible dependents who were covered immediately prior
to your termination of employment) medical, dental and/or vision benefit
coverage under COBRA for up to eighteen (18) months following the Retirement
Date, in accordance with COBRA, beginning the first day of the calendar month
following the Retirement Date and ending on the earlier of the end of such
eighteen (18) month period, the date you cease to be eligible for COBRA or the
date you, your spouse and eligible dependents become covered under another
employer’s medical, dental and vision plans (the “COBRA Continuation”);
provided, however, that the Company may modify the COBRA Continuation coverage
contemplated hereunder to the extent reasonably necessary to avoid the
imposition of any excise taxes on the Company for failure to comply with the
nondiscrimination requirements of the Patient Protection and Affordable Care Act
of 2010, as amended, and/or the Health Care and Education Reconciliation Act of
2010, as amended (to the extent applicable). Any such change will be applied
Company-wide and consistent with the coverage offered to other employees of the
Company. Employee’s rights under the Company’s benefit plans (other than medical
and health plans) and any equity awards shall be determined under the provisions
of such plans and any applicable award agreements.

 

(d) The 1,254 shares which remain unvested pursuant to the terms of a Restricted
Stock Award Agreement dated July 5, 2015 shall become fully vested as of the
Release Effective Date.

 

(e) The Company will arrange to have the title to the 2012 Audi Q5 that has been
provided for your use transferred to your name. You will also be entitled to
retain your Company-provided smart phone, subject to Section 4 and confirmation
by the Company’s IT personnel that all of the Company’s confidential information
has been deleted from the device.

 

(f) All contributions to the Company’s 401(k) Plan (the “401(k) Plan”) will
cease as of the Retirement Date. As a vested member of the 401(k) Plan, you are
entitled to roll-over those funds and otherwise receive benefits from the 401(k)
Plan in accordance with the terms of the 401(k) Plan and applicable law.

 

-2-

 

 

(g) Pursuant to the Amended and Restated 2007 Incentive Award Plan, as of the
Retirement Date, you hold an option to acquire 30,000 shares of the common stock
of the Company with an exercise price of $14.24 per share (treated as an
incentive stock option as to 7,022 shares and as a non-qualified stock option as
to 22,978 shares) and an option to acquire 45,000 shares of the common stock of
the Company with an exercise price of $13.64 per share (treated as an incentive
stock option as to 7,331 shares and as a non-qualified stock option as to 37,669
shares) (collectively, the “Options”). The Options may be exercised through the
expiration of ninety (90) days from the Retirement Date.

 

4. Return of Company Property. With the exception of the items listed in Section
3(e), you will return to the Company all Company documents, files and property
in your possession on the Retirement Date. Your receipt of the payments and
benefits pursuant to Section 3 is conditioned upon your compliance with the
terms of this Section 4.

 

5. Cooperation With the Company. Should the Company request your presence and
cooperation in any future legal or administrative proceedings, you agree to make
yourself available for a reasonably necessary duration upon reasonable notice at
times and in a manner that is mutually convenient to you and the Company. In the
event that the Company requests that you provide such cooperation for greater
than the total amount of eight (8) hours, the Company will compensate you for
each hour spent in excess of the eight (8) hours, you will be compensated at the
rate of $300 per hour. The Company shall also reimburse you for all reasonable
and necessary costs incurred in such proceeding, including meals, travel and
lodging, subject to the Company’s pre-approval.

 

6. Mutual General Releases.

 

(a) Mutual Covenant Not to Sue. You and the Company (collectively, the
“Parties”) understand that by entering into this Agreement, the Parties are
agreeing not to sue, or otherwise file any claim against each other for any
reason whatsoever based on anything that has occurred as of the date this
Agreement is executed.

 

(b) Release of the Company. This Agreement and the payments and benefits
contemplated in Section 3 are contingent upon you signing and not subsequently
revoking the General Release.

 

(c) General Release of You. Contingent upon the Agreement becoming effective,
the Company and its affiliates, on behalf of themselves and their directors and
officers, hereby expressly release and forever discharge you and your heirs,
assignees, estate, executors, and administrators (the “Employee Released
Parties”) from all Claims which the Company or any of the affiliates may have,
which are known to the Company, its directors or its executive officers, or
which would have been known to such individuals after reasonable inquiry, and
which arise under the Employment Agreement or arise out of your employment with
Company. This includes a release by Company of any and all claims or rights
arising under contract (whether written or oral, express or implied), covenant,
public policy, tort or otherwise, other than the rights under this Agreement and
the General Release.

 

-3-

 

 

7. Mutual Non-disparagement. You shall not, directly or indirectly through any
agent or surrogate, disparage or otherwise communicate to any Company employee,
customer, competitor or other person or entity negative statements about the
Company, its affiliated entities or their respective directors, employees,
products, services, or businesses. The Company shall instruct its officers,
directors and employees and the officers, directors and employees of its
affiliates not to disparage or otherwise communicate negative statements about
you.

 

8. Indemnification. The terms of the Amended and Restated Indemnification
Agreement dated April 18, 2012 by and between you and Company, as well as the
terms of the indemnification agreements between you and Monmouth Capital Corp.
dated December 1, 2003 and January 12, 2005 (collectively, the “Indemnification
Agreements”), shall remain in full force and effect pursuant to its terms and is
incorporated herein in its entirety.

 

9. Severability. The provisions of this Agreement and the General Release are
severable. If any provision is held to be invalid or unenforceable, it shall not
affect the validity or enforceability of any other provision.

 

10. Choice of Law. This Agreement and the General Release shall in all respects
be governed and construed in accordance with the laws of the State of New
Jersey, including all matters of construction, validity and performance, without
regard to conflicts of law principles.

 

11. Voluntary and Knowing Agreement. You represent that you have thoroughly read
and considered all aspects of this Agreement, that you understand all its
provisions and that you are voluntarily entering into said Agreement.

 

12. Integration Clause; Amendment. This Agreement, the General Release, the
Indemnification Agreements and the Confidentiality Agreements contain our entire
agreement with regard to your retirement and separation from employment, and
supersede and replace any prior agreements as to those matters, whether oral or
written. This Agreement and the General Release may not be changed or modified,
in whole or in part, except by an instrument in writing signed by both (i) you
and (ii) one of the Chief Executive Officer of the Company, on behalf of the
Company.

 

*        *         *

 

-4-

 

 

If the above accurately reflects your understanding, please date and sign the
enclosed copy of this letter in the places indicated below and return that copy
to Kevin Miller, Chief Financial Officer, by email at kmiller@mreic.com.

 

  Respectfully,       /s/ Michael P. Landy   Michael P. Landy   President and
Chief Executive Officer     Accepted and agreed to on this 23rd day of December,
2019.     /s/ Allison Nagelberg   Allison Nagelberg  

 

-5-

 

 

EXHIBIT A

 

GENERAL RELEASE OF CLAIMS

 

This General Release of Claims (“Release”) is entered into as of this 23th day
of December, 2019, between you, and Monmouth Real Estate Investment Corporation
(the “Company”) (with you and the Company collectively referred to herein as the
“Parties”), effective eight days after your signature (the “Effective Date”),
unless you revoke your acceptance as provided in Paragraph 2, below.

 

1. General Release of the Company. You understand that by agreeing to this
Release you are agreeing not to sue, or otherwise file any claim against, the
Company or any of its employees or other agents for any reason whatsoever based
on anything that has occurred as of the date you sign this Release.

 

(a) On behalf of yourself and your heirs and assigns, you hereby release and
forever discharge the “Releasees” hereunder, consisting of the Company, and each
of its owners, affiliates, subsidiaries, divisions, parent corporations,
predecessors, successors, assigns, agents, directors, officers, partners,
employees, and insurers, and all persons acting by, through, under or in concert
with them, or any of them, of and from any and all manner of action or actions,
cause or causes of action, in law or in equity, suits, debts, liens, contracts,
agreements, promises, liability, claims, demands, damages, loss, cost or
expense, of any nature whatsoever, known or unknown, fixed or contingent
(hereinafter called “Claims”), which you now have or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof, including, without
limiting the generality of the foregoing, any Claims arising out of, based upon,
or relating to your hire, employment, remuneration or resignation by the
Releasees, or any of them, including any Claims arising under the Age
Discrimination in Employment Act (“ADEA”), as amended, 29 U.S.C. § 621, et seq.;
Title VII of the Civil Rights Act of 1964, as amended by the Civil Rights Act of
1991, 42 U.S.C. § 2000 et seq.; the Equal Pay Act, 29 U.S.C. § 206(d); the Civil
Rights Act of 1866, 42 U.S.C. § 1981; the Family and Medical Leave Act of 1993,
29 U.S.C. § 2601 et seq.; the Americans with Disabilities Act of 1990, 42 U.S.C.
§ 12101 et seq.; the False Claims Act, 31 U.S.C. § 3729 et seq.; the Employee
Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the Worker Adjustment
and Retraining Notification Act, 29 U.S.C. § 2101 et seq. the Fair Labor
Standards Act, 29 U.S.C. § 215 et seq., the Sarbanes-Oxley Act of 2002; the New
Jersey Law Against Discrimination; the New Jersey Civil Rights Act; the New
Jersey Conscientious Employee Protection Act; the New Jersey Temporary
Disability Benefits Law, the New Jersey Paid Sick Leave Act; the New Jersey
Security and Financial Empowerment Act; New Jersey State Wage and Hour Law; New
Jersey Wage Payment Act; the New Jersey Freedom from Employer Intimidation Act;
the New Jersey Family Leave Act; Title VII of the Civil Rights Act of 1964 (as
amended); Claims for breach of contract; Claims arising in tort, including,
without limitation, Claims of wrongful dismissal or discharge, discrimination,
harassment, retaliation, fraud, misrepresentation, defamation, libel, infliction
of emotional distress, violation of public policy, and/or breach of the implied
covenant of good faith and fair dealing; and Claims for damages or other
remedies of any sort, including, without limitation, compensatory damages,
punitive damages, injunctive relief and attorney’s fees.

 

-6-

 

 

(b) Notwithstanding the generality of the foregoing, you do not release the
following claims:

 

(i) Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;

 

(ii) Claims for workers’ compensation insurance benefits under the terms of any
worker’s compensation insurance policy or fund of the Company;

 

(iii) Claims to continued participation in certain of the Company’s group
benefit plans pursuant to the terms and conditions of the federal law known as
COBRA;

 

(iv) Your right to bring to the attention of the Equal Employment Opportunity
Commission or the New Jersey Division on Civil Rights claims of discrimination,
harassment and retaliation; provided, however, that you do release your right to
secure any damages for such alleged treatment;

 

(v) Claims by you against the Company to enforce the terms of the Retirement
Agreement, including, without limitation, claims for the payment of the cash
amounts set forth in Sections 2 and 3 of that Agreement in accordance with the
terms of that Agreement; and

 

(vi) Any other obligation of the Company that cannot be waived as a matter of
law.

 

2. OWBPA Notice. In accordance with the Older Workers Benefit Protection Act of
1990, you acknowledge that you are aware of the following:

 

(a) This paragraph, and this Release, are written in a manner calculated to be
understood by you.

 

(b) The waiver and release of claims under the ADEA contained in this Release
does not cover rights or claims that may arise after the date on which you sign
this Release.

 

(c) Together with the Retirement Agreement dated as of December 23, 2019, this
Release provides for consideration in addition to anything of value to which you
are already entitled.

 

-7-

 

 

(d) You have been advised to consult an attorney before signing this Release.

 

(e) You have been granted twenty-one (21) days after you are presented with this
Release to decide whether or not to sign this Release. If you execute this
Release prior to the expiration of such period, you do so voluntarily and after
having had the opportunity to consult with an attorney, and hereby waive the
remainder of the twenty-one (21) day period.

 

(f) You have the right to revoke this Release within seven (7) days of signing
it. In the event this Release is revoked, the Retirement Agreement dated as of
December 23, 2019 will be null and void in its entirety, and you will not
receive the benefits of that Agreement.

 

If you wish to revoke this agreement, you must deliver written notice stating
that intent to revoke to Kevin Miller, Chief Financial Officer, by email at
kmiller@mreic.com, on or before 5:00 p.m. on the seventh (7th) day after the
date on which you sign this Release.

 

3. Employee’s Representations. You represent and warrant that:

 

(a) Other than your car and phone as set forth in Section 3(e) of the Retirement
Agreement, you have returned to the Company all Company property in your
possession;

 

(b) Other than as set forth in this Agreement, you have been paid all wages,
commissions, bonuses or other compensation, owed to you;

 

(c) During the course of your employment you did not sustain any injuries for
which you might be entitled to compensation pursuant to worker’s compensation
law;

 

(d) You have not made any disparaging comments about the Company, nor will you
do so in the future; and

 

(e) You have not initiated any adversarial proceedings of any kind against the
Company or against any other person or entity released herein, nor will you do
so in the future, except as specifically allowed by this Agreement.

 

4. Injunctive Relief. Each Party recognizes and acknowledges that a breach of
the covenants contained in this Release or the Retirement Agreement will cause
irreparable damage to the other Party and such other party’s goodwill or
reputation, the exact amount of which will be difficult or impossible to
ascertain, and that the remedies at law for any such breach will be inadequate.
Accordingly, each Party agrees that in the event of a breach of any of the
covenants contained in this this Release or the Retirement Agreement by such
Party, in addition to any other remedy which may be available at law or in
equity, the other Party will be entitled to specific performance and injunctive
relief.

 

5. Execution in Counterparts. This Release may be executed in counterparts with
the same force and effectiveness as though executed in a single document.
Facsimile signatures shall have the same force and effectiveness as original
signatures.

 

The Parties have carefully read this Release in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all Parties.

 

-8-

 

 

IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing on the dates shown below.

 

ALLISON NAGELBERG   MONMOUTH REAL ESTATE INVESTMENT CORPORATION           By:
/s/ Allison Nagelberg   By: /s/ Michael P. Landy       Name: Michael P. Landy  
    Title: President and Chief Executive Officer           Date: December 23,
2019   Date: December 23, 2019

 

-9-

 

